DETAILED ACTION
The communication dated 7/20/2022 has been entered and fully considered.
Claims 1-25 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election without traverse of Species Group I in the reply filed on 7/20/2022 is acknowledged.
Claims 9, 17, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 10, 14-16, 18, 20, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rockwell et al. U.S. Publication 2012/0298154 (henceforth referred to as Rockwell).
As for claim 1, Rockwell teaches an acoustically insulated machine (paragraph [0034]; Fig. 1: part 10), equivalent to the claimed acoustically insulated appliance, comprising: an appliance having an internal source of noise (paragraph [0034]; Fig. 1: part 14); and sound absorbing layers (paragraph [0035]; Fig. 2A: part 20), equivalent to the claimed cellulose-based insulator, having a basis weight of 80 g/m2 to 540 g/m2 (paragraph [0048]; 1 g/m2 = 0.092903 g/ft2) and an airflow resistance of 500 mks rayls to 2,500 mks rayls (paragraph [0049]), wherein a side of sound absorbing layers 20 having the largest surface area is positioned to face toward internal source of noise 14 (Fig. 4).
As for claim 5, Rockwell further teaches that sound absorbing layers 20 has a basis weight of 150 g/m2 to 225 g/m2 (paragraph [0048]) and an airflow resistance of 1,000 mks rayls to 1,500 mks rayls (paragraph [0049]).
As for claim 6, Rockwell further teaches dense or facing layers (paragraph [0035]; Fig. 2A: part 22), equivalent to the claimed insulation member, wherein sound absorbing layers 20 is attached to dense or facing layers 22 (Fig. 2A).
As for claim 7, Rockwell further teaches that dense or facing layers 22 is selected from a high-loft polyester batt, a fiberglass batt, a fibrous polymer mat, a mineral wool batt, and a natural fiber batt (paragraphs [0048]-[0050]).
As for claim 8, Rockwell further teaches that the appliance is a dishwasher and internal source of noise 14 is at least one of a pump and a motor of the dishwasher (paragraph [0070]; Fig. 18).
As for claim 10, Rockwell teaches an acoustically insulated machine (paragraph [0034]; Fig. 1: part 10), equivalent to the claimed thermally insulated appliance, comprising: an appliance having a cabinet (paragraph [0034]; Fig. 1: part 18), equivalent to the claimed housing, and an internal source of heat (paragraph [0034]; Fig. 1: part 14; Examiner notes that any mechanical apparatus inherently generates heat during operation) positioned within cabinet 18; and sound absorbing layers (paragraph [0035]; Fig. 2A: part 20), equivalent to the claimed cellulose-based insulator, having a basis weight of 80 g/m2 to 540 g/m2 (paragraph [0048]; 1 g/m2 = 0.092903 g/ft2) and an airflow resistance of 500 mks rayls to 2,500 mks rayls (paragraph [0049]), wherein sound absorbing layers 20 insulates at least a portion of cabinet 18 (Fig. 4).
As for claim 14, Examiner regards the operation of the claimed internal source of heat as intended use of the apparatus’ structure. Internal source of heat 14 would be capable of generating a temperature of 48 °C to 260 °C within cabinet 18 (paragraph [0034]). Apparatus claims cover what a device is, not what a device does. An apparatus claim may be unobvious even if it operates in the same way as the prior art, as long as there are structural differences. Hewlett-Packard Co. v. Bausch & Lomb Inc. 15 USPQ 2d 1525 (Fed. Cir. 1990).
As for claim 15, Rockwell further teaches that sound absorbing layers 20 has a basis weight of 150 g/m2 to 225 g/m2 (paragraph [0048]) and an airflow resistance of 1,000 mks rayls to 1,500 mks rayls (paragraph [0049]).
As for claim 16, Rockwell further teaches that cabinet 18 includes dense or facing layers (paragraphs [0035] and [0050]; Fig. 2A: part 22), equivalent to the claimed mating metal surfaces, and sound absorbing layers 20 is at least partially positioned between dense or facing layers 22 (Fig. 2A).
As for claim 18, Rockwell further teaches that acoustically insulated machine 10 is an oven range (paragraph [0058]).
As for claim 20, Rockwell teaches an acoustically insulated machine (paragraph [0034]; Fig. 1: part 10), equivalent to the claimed acoustically and thermally insulated appliance, comprising: an appliance having a cabinet (paragraph [0034]; Fig. 1: part 18), equivalent to the claimed housing, an internal source of noise (paragraph [0034]; Fig. 1: part 14), and an internal source of heat (paragraph [0034]; Fig. 1: part 14; Examiner notes that any mechanical apparatus inherently generates heat during operation) positioned within cabinet 18; and sound absorbing layers (paragraph [0035]; Fig. 2A: part 20), equivalent to the claimed cellulose-based insulator, having a basis weight of 80 g/m2 to 540 g/m2 (paragraph [0048]; 1 g/m2 = 0.092903 g/ft2) and an airflow resistance of 500 mks rayls to 2,500 mks rayls (paragraph [0049]), wherein a side of sound absorbing layers 20 having the largest surface area is positioned in the appliance to face toward internal source of noise 14 (Fig. 4), and sound absorbing layers 20 insulates at least a portion of cabinet 18 (Fig. 2A).
As for claim 24, Examiner regards the operation of the claimed internal source of heat as intended use of the apparatus’ structure. Internal source of heat 14 would be capable of generating a temperature of 48 °C to 260 °C within cabinet 18 (paragraph [0034]).
As for claim 25, Rockwell further teaches that sound absorbing layers 20 has a basis weight of 150 g/m2 to 225 g/m2 (paragraph [0048]) and an airflow resistance of 1,000 mks rayls to 1,500 mks rayls (paragraph [0049]).

Allowable Subject Matter
Claims 2-4, 11-13, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711